Case 6:19-cv-00315-MJJ-CBW Document 20 Filed 06/17/20 Page 1 of 1 PageID #: 90



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


 JONATHAN R PLOUET #465656                     CASE NO. 6:19-CV-00315 SEC P

 VERSUS                                        JUDGE MICHAEL J. JUNEAU

 SHERIFFS OFFICE OF LAFAYETTE                  MAGISTRATE JUDGE WHITEHURST
 PARISH ET AL

                                       JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, determining that the findings are correct under the applicable law,

 and noting the absence of objections to the Report and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that Plouet’s complaint be

 DISMISSED in accordance with the provisions of FRCP Rule 41(b) and Local Rule (LR)

 41.3W.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 15th day of June,

2020.



                                                 ______________________________
                                                 MICHAEL J. JUNEAU
                                                 UNITED STATES DISTRICT JUDGE
